COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00421-CV


DAVID FRANCIS CORRAL                                                APPELLANT

                                       V.

A. DAVID COURTADE                                                    APPELLEE


                                    ----------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant David Francis Corral appeals the trial court’s order on

intervention for attorney’s fees. Appellee A. David Courtade filed an “Appellee’s

Notice of Settlement and Motion to Dismiss for Mootness,” moving to dismiss this

appeal “for mootness since the parties have now fully settled and resolved all

outstanding issues between themselves which were involved in this Appeal.”

Courtade attached a copy of the settlement agreement to his motion. More than

      1
       See Tex. R. App. P. 47.4.
ten days have elapsed since Courtade filed the motion to dismiss, and Corral has

not advised the court that he opposes the dismissal.      Accordingly, we grant

Courtade’s motion and dismiss this appeal. See Tex. R. App. P. 43.2(f); Huetten

v. San Diego Nat’l Bank, No. 02-09-00053-CV, 2009 WL 2138933, at *1 (Tex.

App.—Fort Worth July 16, 2009, no pet.) (mem. op.) (dismissing appeal as moot

on appellee’s motion); Trinh v. Bucher, No. 14-07-00416-CV, 2008 WL 2841676,

at *1 (Tex. App.—Houston [14th Dist.] July 24, 2008, no pet.) (mem. op.)

(dismissing appeal on appellee’s motion after parties settled); Yin v. Sullins,

Johnston, Rohrbach & Magers, P.C., No. 01-02-00425-CV, 2003 WL 22451385,

at *1 (Tex. App.—Houston [1st Dist.] Sept. 11, 2003, no pet.) (mem. op.) (same).



                                           PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, JJ.

DELIVERED: September 29, 2011




                                       2